MAYHAM, P. J.
On the 4th day of November, 1892, a justice of this court made four separate orders, each separately relating *500to one of ttie four persons whose names were ordered to he stricken from the registry of voters, which orders were, with the exception of the name stricken from the registry, in the following form: |
“In the Supreme Court
“In the Matter of the Registration of Cassius A. Hamilton in the First Election District in the Town of Canton, as a Voter.
“Application having been made to me for an order directing the name of Cassius A. Hamilton to be stricken from the list or register of voters of the first election district of the town of Canton, in the county of St. Lawrence, for the general election to be held November 8, 1892: Upon reading the duly-verified application of Nelson L. Robinson, and the affidavits of Nelson L. Robinson and Isaac M. Atwood, the certificate of the board of inspectors of said election district as to the proceedings in said matter before it, said proceedings and annual catalogue of St Lawrence University for 1891-92 in support thereof, and that affidavits of Cassius A. Hamilton, George R. Hardie, Charles Y. Fullington, Fred Birney, Van Ornum, Frank N. Cleveland, James H. Christie, and after hearing Henry A. Beckham, Esq., for Ledyard B. Hale, Esq., opposing such application, I do hereby order and direct Frank N. Cleveland and Benjamin F. Clefiin and Sylvester N. Judd, constituting the board of inspectors for the registry of voters in and for said election district for said election, to strike from such list or register of voters in and for said election district for said election the name of Cassius A. Hamilton.”
From such orders each of the persons whose names were stricken from the registration of voters appeals, and as all of the appeals involve the same question they have been argued together. The learned judge who granted the orders from which the appeals are taken wrote no opinion; and we have no means, further than we may gather from the statute under which the application to him was made, of determining what his construction of section 37 of chapter 680 of the Laws of 18921 was. The manifest effect, however, of the orders made by him, was to establish the doctrine that a judge, upon a summary application under the provisions of that section, may determine the right of the citizen to register and vote, upon the facts and law, without regard to the question of conformance on his part, or on the part of the board of registration, with the formal requirement of the statute regulating the registration of voters. As the board of registration act only ministerially in re*501ceiving and registering the name of the voter, and must therefore register all who conform in their application for registration to the formal requirements of law (People v. Bell, 119 N. Y. 175, 23 N. E. 533), and must refuse registration to any who may fail in such conformation, it is only when such board fail in the discharge of such ministerial duty that the judge, under the provisions of the act of 1892, supra, can compel by order the performance of such ministerial duty. The orders of the judge from which these appeals were taken went much further in their effects, and assumed to pass upon the legal right of these appellants to be registered and to vote; and, while it may have correctly determined that question, its effect was too far reaching in its consequences to be determined in so summary a manner, and we do not think that that question was properly before the judge for determination. In People v. Bell, supra, it was held that a board of inspectors of election has no discretionary power to reject the vote of a person who, upon the application of the statutory test, has shown himself to be a qualified voter, and that the lawfulness of a vote cannot b=- determined until it has been received, and the elector’s right cannot be annulled without a trial. Tested by this rule, we think the orders of the judge directing the inspectors to strike these names from the list of registry of voters were erroneous, and must be reversed. Orders reversed, with $10 costs and printing disbursements.
PUTNAM, J., concurs in the result.

 Section 37 is as follows: “The board shall, at any such meeting, erase from such list of voters the name of any person thereon who is proven to the satisfaction of the board to be not qualified to vote in such district at such election, or who cannot be so qualified at the time of such election. If the board shall, at any meeting, upon sufficient evidence being presented to it, refuse to strike from such list of voters the name of any person not so qualified to vote, or shall neglect or refuse to place upon such list the name of any person who is entitled to have his name placed thereon, application may be made to any justice of the supreme court of the judicial district in which such election district is, or to any justice of the supreme court residing in a county adjoining such judicial district, or to a county judge of the •county, or to any judge of a court of record of a city in which such election district is, and such justice or judge may, upon sufficient evidence, and upon such notice, of not less than twenty-four hours, to the board of inspectors and such other persons interested, of such application, as the justice or judge may require, order such name to be stricken from or added to such list or register of voters, as the case may be, and such list shall be corrected accordingly.”